                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

                                                     )
Marlene B. Maness,                                   )
                                                     )
       Plaintiff,                                    )
                                                     )
       vs.                                           )       Case No. 4:18-cv-01307 JCH
                                                     )
St. Louis Bread Co.,                                 )
also known as Panera Bread                           )
also known as Panera, LLC                            )
                                                     )
       Defendant.                                    )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Pro se Plaintiff’s Motion for an extension of time to

turn her disclosures over to Defendant filed on July 10, 2019. (ECF No. 55). The Motion is fully

briefed and ready for disposition.

       On May 30, 2019, the Court entered a Case Management Order in this case. (ECF No.

48). The Case Management Order states that Parties’ initial disclosures, required by Fed. R. Civ.

P. 26(a)(1) were due no later than June 17, 2019. Id. Defendant asserts that it served Plaintiff its

Rule 26(a)(1) Initial Disclosures on June 17, 2019. (ECF No. 57). Defendant further asserts that

on July 2, 2019 in compliance with Local Rule 37-3.04, Defendant’s counsel conferred with

Plaintiff to remind her that her disclosures were overdue. Id. Plaintiff’s Motion for Extension of

Time does not provide the Court with any information as to why she is in need of an extension of

time and does not raise a specific timeframe in which she intends to make her initial disclosures

available to the Defendant. “Pro se representation does not excuse a party from complying with a

courts’ orders and with the Federal Rules of Civil Procedure.” Fingerhut Corp. v. Ackra Direct

Mktg. Corp., 86 F.3d 852, 856 (8th Cir. 1996).
       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Extension of Time is

GRANTED in part. Plaintiff shall provide the Defendant with her Rule 26 disclosures by

August 1, 2019.



Dated this 23rd day of July, 2019.




                                              /s/ Jean C. Hamilton
                                              UNITED STATES DISTRICT JUDGE
